Case 2:16-cv-02064-DRH-ARL Document 52 Filed 07/20/19 Page 1 of 9 PageID #: 2343




 Lee R. Pearlman

        Attorney at Law
 Telephone (5 16) 353-8481                                        Facsimile (516) 307-1551

 54 Blydenburgh Road
 Centereach, New York 1172o
 Email Address: leerpearlmanesq@aol.com

 Honorable District Court Judge Dennis R. Hurley
 US District Court, Eastern District of New York
 100 Federal Plaza
 Central Islip, NY 11722
 (By ECF Filing and by regular mail)
                                                                     July 19, 2019



                          Re: Sanchez and Palacio v First Class Home Improvement, et al
                             Case no: 2:16-cv-02064-DRH-ARL; Defendant’s Response to DE
                             51, requesting answers to questions to be briefed with respect to
                             Plaintiff’s Objections to the Recommendations & Report of
                             Magistrate Judge Arlene R. Lindsay dated May 9, 2019 [D.E. 48].




 Dear Judge Hurley: This office represents Defendants in the above referenced matter. This letter

 is submitted in response to Docket Entry #51 dated July 2, 2019, requesting the parties answer

 three (3) questions and brief the issues.


                               PRELIMINARY STATEMENT


   Defendants submit this letter setting forth a brief statement of the relevant law in accordance

 with, and answering the questions set forth in an Order dated July 2, 2019, issued by the Honorable

 Dennis R. Hurley, United States District Judge.



                                                   1
Case 2:16-cv-02064-DRH-ARL Document 52 Filed 07/20/19 Page 2 of 9 PageID #: 2344



                                     QUESTIONS PRESENTED

  (1) Given that the application for attorneys’ fees is based on a New York statute (NY Labor Law

 § 198), under the principles set forth in Erie R.R. Co. v. Tompkins, 304 U.S. 64 (1938), should this

 Court apply New York law with regard to that application (as opposed to federal law)?

  (2) Assuming New York law should apply, what are the relevant principles with respect to

 determining an attorneys’ fee application, where, as here, plaintiff prevailed only on its wage

 statement claim and not on its overtime or wage notice claims?

 (3) What affect, if any, does the recent decision in O’Donnell v. JEF Golf Corp., 2019 WL 2528630

 (3d Dept. June 20, 2019) have on the pending application for attorneys’ fees?

                                    ANSWER TO QUESTION (1)

 1. Since the decision in Erie R.R. Co. v. Tompkins, 304 U. S. 64 (1938), federal courts are bound

 in diversity cases to follow state rules of decision in matters which are "substantive" rather than

 "procedural," or where the matter is "outcome determinative." See, Prima Paint Corp. v. Flood &

 Conklin Mfg. Co., 388 U.S. 395, 404-405 (1967); (citing) Guaranty Trust Co. v. York, 326 U. S.

 99 (1945). See also, Walker v. Armco Steel Corp., 446 U.S. 740 (1980).


   This is not a diversity action. Therefore, strictly speaking, Erie R. Co. v. Tompkins, supra, is not

 directly applicable.

   However, it is the long-established policy of the Congress, as expressed in the Rules of Decision

 Act, 28 U. S. C. § 1652 that in the absence of federal requirements such as the Constitution or Acts

 of Congress, the "laws of the several states . . . shall be regarded as rules of decision in civil actions

 in the courts of the United States, in cases where they apply." The US Supreme Court has held that


                                                     2
Case 2:16-cv-02064-DRH-ARL Document 52 Filed 07/20/19 Page 3 of 9 PageID #: 2345



 judicial decisions are "laws of the . . . state" within the section. Erie R. Co. v. Tompkins, supra;

 Cohen v. Beneficial Loan Corp., 337 U. S. 541 (1949); King v. Order of Travelers, 333 U. S. 153

 (1948). Comm'r v. Estate of Bosch, 387 U.S. 456, 465 (1967).

   Federal district courts have supplemental jurisdiction over state-law claims “that are so related

 to claims in the action within such original jurisdiction that they form part of the same case or

 controversy under Article III of the United States Constitution." 28 U.S.C. § 1367(a). Kolari v.

 N.Y. Presbyterian Hosp., 455 F.3d 118, 122 (2d Cir. 2006).

   As the Supreme Court stated in discussing § 1367's predecessor judicial doctrine of pendent

 jurisdiction, however, this is traditionally "a doctrine of discretion, not of plaintiff's right." United

 Mine Workers v. Gibbs, 383 U.S. 715, 726, 86 S.Ct. 1130, 16 L.Ed.2d 218 (1966); Carnegie-

 Mellon University v. Cohill, 484 U.S. 343, (1988). Subsection (c) of § 1367 "confirms the

 discretionary nature of supplemental jurisdiction by enumerating the circumstances in which

 district courts can refuse its exercise." City of Chicago v. Int'l Coll. of Surgeons, 522 U.S. 156,

 173, 118 S.Ct. 523, 139 L.Ed.2d 525 (1997). Of some relevance here, a district court "may decline

 to exercise supplemental jurisdiction" if it "has dismissed all claims over which it has original

 jurisdiction." 28 U.S.C. § 1367(c)(3).

   Once a district court's discretion is triggered under § 1367(c)(3), it balances the traditional

 "values of judicial economy, convenience, fairness, and comity," Cohill, 484 U.S. at 350, 108 S.Ct.

 614, in deciding whether to exercise jurisdiction. See Itar-Tass Russian News Agency v. Russian

 Kurier, Inc., 140 F.3d 442, 446-47 (2d Cir.1998).

    Under Gibbs, a federal court was to consider and weigh in each case, and at every stage of the

 litigation, the values of judicial economy, convenience, fairness, and comity in order to decide


                                                    3
Case 2:16-cv-02064-DRH-ARL Document 52 Filed 07/20/19 Page 4 of 9 PageID #: 2346



 whether to exercise jurisdiction over a case brought in that court involving pendent state-law

 claims. Carnegie-Mellon University v. Cohill, supra, 484 US at 350. (Emphasis Added).

   As articulated by Gibbs, the doctrine of pendent jurisdiction was a doctrine of flexibility,

 designed to allow courts to deal with cases involving pendent claims in the manner that most

 sensibly accommodates a range of concerns and values. Carnegie-Mellon University v. Cohill,

 supra, 484 US at 350. Thus, since this Court has retained supplemental jurisdiction over the only

 successful claim, a New York Labor Wage Statement/Notice claim, in the interests of comity, this

 Court has the discretion required to apply New York Law as a basis to deny Plaintiffs any award

 of attorney’s fees.

   At bar, this Court has already dismissed, after trial, all of plaintiffs’ Federal claims, and all of

 plaintiffs’ directly related NY State Labor Law Claims. Only one of plaintiffs’ NY Labor Law

 Wage Notice/Statement claims remain, which is the sole claim on which this Court awarded the

 Statutory Maximum recovery of $ 5,000 to plaintiff Sanchez and $ 2,500 to plaintiff Palacio.


   Clearly at bar, where plaintiffs have lost all of their federal claims, they are not prevailing parties

 as to those claims dismissed and are not entitled to any attorneys’ fees for such dismissed claims

 under Federal Law. See, e.g., White v. White Rose Food, 237 F.3d 174, 184 (2d Cir.

 2001)[Sotomayor, J.]. "The term `prevailing party' [does not] authorize federal courts to award

 attorney's fees to a plaintiff who, by simply…” files “ a nonfrivolous but nonetheless potentially

 meritless lawsuit …” Care Home, Inc. v. W. Virginia Dep't. of Health and Human Res., 532 U.S.

 598, 606 (2001) . Under these circumstances, the District Court has discretion to consider the fact

 that plaintiff pled "an overbroad case that he had no realistic expectation of ultimately proving" in

 measuring the plaintiff's degree of success and adjusting the lodestar to award a reasonable fee.


                                                    4
Case 2:16-cv-02064-DRH-ARL Document 52 Filed 07/20/19 Page 5 of 9 PageID #: 2347



 Green v Torres, 361 F.3d 96, 112 (2d Cir. 2004). At bar, where plaintiffs have filed “bogus” claims,

 they certainly should not be rewarded with attorney’s fees.


   At bar, the sole remaining claim is strictly a claim under New York Labor Law (“NYLL”) and

 there is no parallel Federal Law claim. It is therefore self-evident that only New York law can

 apply to determine legal fees, if any, on such NYLL wage statement/notice claim, and whether or

 not plaintiffs qualify as prevailing parties under New York Law in order to even be eligible for a

 possible award of attorney’s fees on such claim.

  In this regard, Federal Courts have routinely applied NYLL in determining claims for attorney’s

 fees made thereunder. See, e.g., Canet v. Gooch Ware Travelstead, 917 F.Supp. 969, 995-996

 (E.D.N.Y.1996).There is nothing novel about doing so, and this Court should not hesitate in doing

 so to apply O’Donnell v. JEF Golf Corp., 2019 WL 2528630 (3d Dept. June 20, 2019) to deny

 plaintiffs any attorneys’ fees.

                                   ANSWER TO QUESTIONS 2 & 3


 2&3.     New York Law provides that attorney's fees are incidents of litigation and a prevailing

 party may not collect them from the loser unless an award is authorized by agreement between the

 parties, statute or court rule. Hooper Associates, Ltd. v. AGS Computers, Inc., 74 N.Y.2d 487, 491

 (N.Y. 1989) (citing Matter of A. G. Ship Maintenance Corp. v Lezak, 69 N.Y.2d 1, 5 (1986);

 Mighty Midgets v Centennial Ins. Co., 47 N.Y.2d 12, 21-22 (1979); City of Buffalo v Clement Co.,

 28 N.Y.2d 241, 262-263 (1971); Flemming v Barnwell Nursing Home & Health Facilities, Inc., 15

 NY3d 375, 379 [2010]; DKR Mtge. Asset Trust I v Rivera, 130 AD3d 774, 776 [2d Dept 2015].




                                                    5
Case 2:16-cv-02064-DRH-ARL Document 52 Filed 07/20/19 Page 6 of 9 PageID #: 2348



     O’Donnell v. JEF Golf Corp., 2019 WL 2528630 (3d Dept. June 20, 2019), held, in part, that

 because the employee was not successful as to the central relief sought, he was not entitled to

 counsel fees as the prevailing party because he alleged four distinct claims against the former

 employer and requested damages totaling approximately $171,000, but was only awarded a total

 of $2,500 on his claim that the employer failed to provide him a wage statement, NYLL § 195(3).

     In O’Donnell, a case practically identical to that at bar, before the Third Department of the

 Appellate Division, Plaintiff asserted that he was entitled to counsel fees based upon the trial

 Court's finding that defendants failed to provide a wage statement notice as required by NYLL §

 195 (3). The Court stated " '[O]nly a prevailing party is entitled to recover an attorney's fee' and[,]

 '[t]o be considered a prevailing party, a party must be successful with respect to the central

 relief sought'" (Village of Hempstead v Taliercio, 8 AD3d 476, 476, 778 N.Y.S.2d 519 [2004],

 quoting Fatsis v 360 Clinton Ave. Tenants Corp., 272 AD2d 571, 571, 709 N.Y.S.2d 421 [2000]).

 "Such a determination requires an initial consideration of the true scope of the dispute litigated,

 followed by a comparison of what was achieved within that scope" (DKR Mtge. Asset Trust 1 v

 Rivera, 130 AD3d 774, 776, 14 N.Y.S.3d 414 [2015] [internal quotation marks, brackets and

 citation omitted]).1 Plaintiff alleged four distinct claims against defendants - they failed to pay him

 overtime compensation, they failed to pay him spread of hours wages, they failed to provide him

 with wage notice and wage statements, and they failed to reimburse expenses. Although plaintiff

 requested damages totaling approximately $171,000, he was only awarded a total of $2,500 on his

 claim that defendants failed to provide him a wage statement. As such, plaintiff was not successful

 to the central relief sought and, thus, was not entitled to counsel fees (see Blue Sage Capital, L.P.



 1
  This is sometimes referred to as the “true scope test.” See, Excelsior 57th Corp. v Winters, 227
 AD2d 146, 147 [1996]); Solow v Wellner, 205 AD2d 339, 340, affd 86 N.Y.2d 582.
                                                   6
Case 2:16-cv-02064-DRH-ARL Document 52 Filed 07/20/19 Page 7 of 9 PageID #: 2349



 v Alfa Laval U.S. Holding, Inc., 168 AD3d 645, 646-647, 92 N.Y.S.3d 268 [2019], lv denied

 NY3d     , 2019 N.Y. LEXIS 1343 [May 9, 2019]; Village of Hempstead v Taliercio, 8 AD3d at

 476).” (Emphasis Added).

   In the seminal case, Nestor v McDowell, 81 NY2d 410 [1993]), the New York Court of Appeals

 announced the rule that under New York’s Real Property Actions and Proceedings Law

 (“RPAPL”) in certain summary proceedings to recover possession of leased premises “Ordinarily,

 only a prevailing party is entitled to attorney's fees (see, Hooper Assocs. v AGS Computers, 74

 N.Y.2d 487, 491; Matter of A. G. Ship Maintenance Corp. v Lezak, 69 N.Y.2d 1, 5; Mighty Midgets

 v Centennial Ins. Co., 47 N.Y.2d 12, 21; City of Buffalo v Clement Co., 28 N.Y.2d 241, 263).

 Inasmuch as plaintiff has not prevailed with respect to the central relief sought, that is, a possessory

 judgment, we conclude that she is not entitled to attorney's fees under the facts and circumstances

 of this case.”

    In O’Donnell, the Appellate Division Third Department extended the rational in Nestor v

 McDowell, to wage claims and wage statement/notice claims under NYLL. In doing so, the Court

 applied case law under one New York fee shifting statute, the RPAPL to a case under the NYLL.

 This is much the same thing that Federal Courts have done in applying case law from one fee

 shifting statute to another (such as applying law governing attorney’s fees in 1983 actions to

 actions under the FLSA.)

    In Blue Sage Capital, L.P. v Alfa Laval U.S. Holding, Inc., supra, the Court stated that under

 New York Law “Given the mixed results of this case, the court properly concluded that neither

 party had substantially prevailed on the central claims advanced and that therefore neither was

 entitled to attorneys' fees (see Sykes v RFD Third Ave. I Assoc., LLC, 39 AD3d 279 [1st Dept



                                                    7
Case 2:16-cv-02064-DRH-ARL Document 52 Filed 07/20/19 Page 8 of 9 PageID #: 2350



 2007]; see also Berman v Dominion Mgt. Co., 50 AD3d 605 [1st Dept 2008]; Pelli v Connors, 7

 AD3d 464 [1st Dept 2004]).”

   While it is true under New York law that a party’s victory need not have been total for it to have

 been the prevailing party (see Duane Reade v 405 Lexington, L.L.C., 19 AD3d 179 [1st Dept

 2005]), if the party cannot demonstrate that the claim(s) on which it prevailed were “central” to

 its case, then it is not a prevailing party entitled to attorney’s fees. Blue Sage Capital, L.P. v Alfa

 Laval U.S. Holding, Inc., supra. Thus where a plaintiff prevailed on only two of the seven subparts

 of its claim, it was not the prevailing party (see e.g. Excelsior 57th Corp. v Winters, 227 AD2d

 146 [1st Dept 1996]; see also Lightbox Ventures, LLC v 3rd Home Ltd., 2018 WL 1779346, *17,

 2018 US Dist LEXIS 63485, *46-47 [SD NY Apr. 13, 2018]). Blue Sage Capital, L.P. v Alfa Laval

 U.S. Holding, Inc., supra.

   At bar, the lone NYLL Wage Statement/Notice claim on which plaintiffs prevailed was in no

 way central to their claims. First, the issue of a wage statement/notice was not even an element of

 any of the claims dismissed by this Court, let alone a central part of the “true scope “of plaintiffs’

 claims. Second, the plaintiffs were seeking significant damages on their overtime claims. They

 failed miserably in that regard. Instead they were awarded the statutory maximum recovery of $

 5,000 for Sanchez and $ 2,500 for Palacio for defendants’ not providing a wage notice/statement.

 Third, the issues raised in the plaintiffs’ claims which were dismissed involved issues of overtime,

 which were not required to be proved in order for plaintiffs to prevail on their lone successful

 claim. Fourth, under O’Donnell, successful prosecution of wage statement/notice claims under

 New York law was held not be qualify for an award of attorney’s fees when overtime claims

 asserted simultaneously were dismissed. In O’Donnell, the Court denied any award of attorneys’




                                                   8
Case 2:16-cv-02064-DRH-ARL Document 52 Filed 07/20/19 Page 9 of 9 PageID #: 2351



 fees because the relief of the statutory maximum under the wage statement/notice claim was

 determined not to be central to the true scope of plaintiff’s claims.

   The attorney's fees and liquidated damages remedies provided in Labor Law § 198 "are limited

 to actions for wage claims founded on the substantive provisions of Labor Law article 6." Gottlieb

 v Laub & Co., 82 NY2d 457, 464 (1993); Capobianco v Incorporated Village of Massapequa Park,

 278 AD2d 268, 717 NYS2d 328, [2d Dept 2000]; Scheer v Kahn, 221 AD2d 515, [2d Dept 1995].

 In so far as plaintiffs’ claims at bar under the substantive provisions of Labor Law article 6 were

 dismissed, nothing in NYLL § 198 supports awarding plaintiffs attorneys’ fees for claims

 dismissed or for their lone victory upon one of its two wage statement/notice claims.

                                           CONCLUSION

   Based upon the foregoing, it is respectfully submitted that the Court should (1) apply New York

 law in determining Plaintiff’s Objections to the Magistrate’s Recommendations and Report; (2) in

 doing so deny Plaintiff’s objections; and (3) issue an Order denying plaintiffs any attorneys’ fees

 based upon the reasoning in O’Donnell v. JEF Golf Corp.

   Thank you for your time and consideration of the foregoing.

                                                           Respectfully submitted

                                                           Lee R. Pearlman

 cc. Magistrate-Judge Arlene R. Lindsay
     Neil Greenberg & Associates, Attorney for Plaintiffs.




                                                   9
